IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


GORMAN, J.,                            : No. 356 EAL 2015
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
ARIA HEALTH, ARIA HEALTH               :
SYSTEMS, AND BRIAN P. PRIEST, M.D.,    :
                                       :
                    Petitioners        :


                                  ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2015, the Petition for Allowance of

Appeal is DENIED.